Citation Nr: 1234168	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  10-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Winston-Salem, North Carolina, VA Regional Office (RO).  

In the September 2009 rating decision on appeal, the disability evaluation for service-connected PTSD was increased to 50 percent.  The Veteran is presumed to be seeking the maximum evaluation and thus, the issue remains in appellate status.  

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a July 2009 report, the Veteran's private doctor stated that the Veteran is unemployable due to PTSD.  Thus, the issue of entitlement to a TDIU has been raised.  As such, the issue is reflected above.  

In a July 2009 letter from VA, the Veteran was provided notice of how to appoint a representative to represent him in this appeal.  To date, he has not responded and thus, is unrepresented in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks an evaluation higher than 50 percent for PTSD, and a TDIU.  The Board finds further development is necessary for a determination. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a July 2009 report, the Veteran's private doctor stated that the Veteran is unemployable due to PTSD.  Thus, the issue of entitlement to a TDIU has been raised and is part of the increased rating claim for PTSD on appeal.  

In addition, in his July 2010 Appeal to the Board, the Veteran indicated that his PTSD has worsened since the most recent VA examination in September 2009, and indicated that there are outstanding private treatment records, in his March 2012 correspondence.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD, to include with respect to entitlement to a TDIU as part of the PTSD rating claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

VA is also required to associate the additional treatment records with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  To date, only records of his treatment by Dr. Hoeper, dated December 4, 2008 and May 19, 2009, along with a July 2009 evaluation report, have been associated with the claims folder.  Because treatment records dated since July 2009 have not been physically associated with the claims folder or added to the electronic record via Virtual VA, the Board finds that there is a likelihood that there are pertinent, outstanding private medical records that must be obtained and considered in adjudicating this appeal.  As such, the Board has no discretion and must also remand this case to associate any outstanding private medical records with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.  

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected PTSD.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file, to specifically include a request for all treatment records from Dr. Hoeper for the period beginning from July 2009.  

With respect to any private medical records, to specifically include those of the Veteran's care by Dr. Hoeper, dated since July 2009, the RO must document that it has made at least two requests to the custodian of the private record unless it is made evident by the first request that a second request would be futile in obtaining such records.  

3.  Notify the Veteran that he may submit statements from himself and from others who observed his psychiatric disability first hand and describe the symptoms resulting from his psychiatric disability and the impact of these symptoms on his social and occupational abilities.  

4.  After associating any outstanding pertinent treatment/medical records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for all opinions expressed should be provided in a legible report

5.  Then readjudicate the Veteran's claim in regard to a higher evaluation for PTSD and adjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


